DETAILED ACTION
Notice to Applicant
Claims 1-20 are pending and are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The term “respectively close” in claims 11 and 15 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Office has interpreted it as “closer” than the other fuse terminals.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuhr (US 2014/0050967 to Fuhr et al.).
	Regarding Claim 1, Fuhr teaches:
a battery pack comprising battery cells bounded by an imaginary rectangular envelope including a pair of long sides and a pair of short sides extending to linearly surround an outer periphery of the battery cells across an outer circumference of the battery cells (Fig. 29); and
bus bars that electrically connect at least some of the battery cells to each other, the bus bars being arranged to extend in a zig-zag shape along a short side direction of the imaginary rectangular envelope (Fig. 29)


    PNG
    media_image1.png
    307
    539
    media_image1.png
    Greyscale

	Regarding Claim 3, Fuhr teaches:
a straight line of battery cells extend along a long side direction of the envelope and a zig-zag line of battery cells extend along a short side direction (Fig. 29)
	Regarding Claim 4, Fuhr teaches:
wherein the bus bars are arranged in a zig-zag shape while connecting adjacent battery cells along the short side (Fig. 29)
	Regarding Claim 5, Fuhr teaches:
some of the bus bars are arranged in the zig-zag shape along the short side(s) and remaining ones of the bus bars are extended in a lengthwise direction along the long side (Fig. 29)
	Regarding Claim 6, Fuhr teaches:
wherein zig-zag bus bars along the short side(s) are greater than the number of bus bars arranged to extend lengthwise in the long side direction (Fig. 29)
	Regarding Claim 7, Fuhr teaches:
high and low potential battery cells connected to output terminals (Figs. 29-30, paras 0096, 0113, etc.)
Regarding Claim 20, Fuhr teaches:wherein the battery pack includes arrays of the bus bars arranged to extend in a zig-zag shape along the short sides and being repeatedly arranged along a long side direction (Fig. 29, para 0113, etc.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hina (JP 2009-187734 to Hina, the Office cites to provided English machine translation) in view of Fuhr (US 2014/0050967 to Fuhr et al.).
	Regarding Claim 1, Hina teaches:
a battery pack comprising battery cells bounded by an imaginary rectangular envelope with bus bars that electrically connect at least some of the battery cells to each other in zig-zag path and others, arranged along different parallel sides that connect battery cells to each other in a path parallel to the side (Fig. 1)

    PNG
    media_image2.png
    219
    342
    media_image2.png
    Greyscale

	Hina does not explicitly teach:
wherein the zig-zag path side is short and there is a long side where the bus bars connect adjacent batteries parallel to the rectangular edge of the imaginary envelope
	It would have been obvious to one of ordinary skill in the art, however, to provide an arbitrary number of batteries in either direction, including a longer side parallel to the linear bus bars, as taught in Fuhr, discussed above (see e.g. Figs. 29-31), in order to change the voltage/power of the battery pack to meet a particular electrical power demand. Battery modularity, including the arbitrary size/dimensions of battery cells in a battery pack, was a conventional principle in the art subject to routine experimental skill. It further would have been obvious to change the shape of the configuration of batteries in e.g. Hina, to fit a differently shaped housing for placement in e.g. a vehicle space. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV. 
	Regarding Claim 2, Hina teaches:
circular batteries arranged in an offset manner with one battery cells partially between adjacent battery cells (Fig. 1)
	Regarding Claim 3, Hina teaches:
a straight line of battery along one side and a zig-zag line of battery cells along another pair of sides of a rectangular imaginary envelope
	It would have been obvious to have the straight or zig-zag sides be longer or shorter as desired, as discussed above with relation to claim. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.
	Regarding Claim 4, Hina teaches:
zig-zag bus bars connecting adjacent battery cells along an arbitrary side of the rectangular envelope (Fig. 1), that could have been made a short side (as taught in Fuhr) with the motivation to select a desired number of battery cells for a battery pack application
	Regarding Claim 5, Hina teaches:
wherein the bus bars are arranged in the zig-shape along an arbitrary pair of the rectangle’s sides and wherein other bus bars extend lengthwise parallel to another pair of sides
	It would have been obvious to one of ordinary skill in the art, however, to provide an arbitrary number of batteries in either direction, including a longer side parallel to the linear bus bars, as taught in Fuhr, discussed above (see e.g. Figs. 29-31), in order to change the voltage/power of the battery pack to meet a particular electrical power demand. Battery modularity, including the arbitrary size/dimensions of battery cells in a battery pack, was a conventional principle in the art subject to routine experimental skill. It further would have been obvious to change the shape of the configuration of batteries in e.g. Hina, to fit a differently shaped housing for placement in e.g. a vehicle space. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV. 
	Regarding Claim 6, Hina teaches:
wherein the zig-zagging bus bars are greater in number than the lengthwise-extending bus bars (Fig. 1)
	See also Fuhr, discussed above, in view of which it would have been obvious to have short sides and long sides in order to vary the size of the battery pack. 
	Regarding Claim 7, Hina teaches:
high and low potential batteries connected to output terminals (Fig. 1)
	Regarding Claim 8, Hina teaches:
output terminals arranged along an arbitrary side of the rectangular envelope, in which it would have been obvious to arrange the terminals along either shorter or longer sides of an arbitrarily extended rectangle
	A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 18, Hina teaches:
wherein the bus bars are alternately arranged above and below the cells (Fig. 1)
	Regarding Claim 19, Hina teaches:
wherein the bus bars are alternately arranged above and below the cells (Fig. 1)
insulating resin surrounding the cells (e.g. para 0023, Fig. 2)
	While the plastic surrounding the cells in Hina are interpreted broadly as “holders,” as claimed, Fuhr also teaches holder trays 1316 (para 0096). The Office also points to WO 2007/134198 to Wood et al., which teaches holders and bus bars alternately zig-zagging and “lengthwise” connecting the cells. 

    PNG
    media_image3.png
    556
    584
    media_image3.png
    Greyscale

The claim is alternately rejected in further view of Wood, in view of which it would have been obvious to one of ordinary skill in the art use holders for cylindrical cells to aid in placement and heat dissipation. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 20, Hina teaches:
wherein the battery pack includes arrays of zig-zag shapes along one pair of sides that can be repeatedly arranged along a second pair of sides to extend the battery pack in an arbitrary n x m configuration
	Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 
	
Claims 9- 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hina (JP 2009-187734 to Hina, the Office cites to provided English machine translation) in view of Fuhr (US 2014/0050967 to Fuhr et al.), in further view of Itoi (US 2012/0135296 to Itoi et al.).
	Regarding Claim 9, Hina does not explicitly teach:
fuse terminals connected to adjacent batteries between low and high potential cells 
	Fuse terminals between adjacent cells at arbitrary locations in battery packs were conventional in the art. Itoi, for example, teaches fuse terminals between series-connected cells between a highest and lowest potential cell (Fig. 8, para 0075, etc.). It would have been obvious to employ an arbitrary number of fuses at arbitrary locations in the circuit between highest and lowest potentials in order to improve the safety of the battery pack.
	Regarding Claim 10, Hina teaches:
high and low potential batteries connected to output terminals via bus connections (Fig. 1)
	Regarding Claim 11, Hina does not explicitly teach:
wherein the first and second fuse terminals are closer to the output terminals in the electrical connection direction in which the bus bars are arranged
	Fuse terminals between adjacent cells at arbitrary locations in battery packs were conventional in the art. Itoi, for example, teaches fuse terminals between series-connected cells between a highest and lowest potential cell (Fig. 8, para 0075, etc.). It would have been obvious to employ an arbitrary number of fuses at arbitrary locations in the circuit between highest and lowest potentials in order to improve the safety of the battery pack, including providing at least two fuse terminals, one respectively closer to one terminal in the electrical connection direction and another respectively closer to the other terminal in the electrical connection direction, as taught in Itoi.
	Regarding Claim 12, Hina teaches:
an asymmetric distribution of voltage across a virtual line that crosses between the first and second fuse terminals parallel to the zig-zag direction and an asymmetric positioning of the external terminals
	While Hina does not explicitly teach low and high voltage portions formed asymmetrically on a “long” side with respect to a virtual line parallel to a “short side” it would have been obvious 1) to arbitrarily set the zig-zag side shorter or longer since that does not change the functioning of the connection scheme, and because Fuhr teaches such a rectangular setup, 2) to provide the external terminals connected to highest and lowest potential cells on either the zig-zag or linear sides, since the positioning of the external terminals is an arbitrary choice selected from a limited number of finite options with a predictable outcome, and 3) to situate the highest and lowest cells asymmetrically with respect to a virtual line, as already taught in Hina, at any arbitrary location along a side, since the prior art taken as a whole renders obvious any arbitrary connection solution for series/parallel connection that would predictably result in a desired voltage/power of an arbitrary number of cells. 
	Regarding Claim 13, Hina teaches:
wherein a virtual line could be drawn on a modified rectangular battery pack with a short zig-zag bus side and a long “lengthwise” bus side, having exterminal terminals asymmetrically situated with respect to said line, wherein either the high voltage or the low voltage side had a larger number of bus bars
	A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Given that Hina and Fuhr render obvious an asymmetric connection scheme, it would have been obvious that the asymmetry resulted in a larger number of bus bars on either the “low” or “high” potential side since there are only two possibilities that are functionally interchangeable. 
	Regarding Claims 14 and 15, Hina teaches:
wherein the high voltage and low voltage cells cross a virtual line that can be drawn parallel to a short zig-zag side in a modified battery configuration with a short and long side, wherein the bus bar crosses back across the virtual line to connect the batteries (see Fig. 6, which shows a winding connection scheme, employable in an arbitrary n x m cell configuration)	
including a “low voltage deflection portion” that is closer to a side opposite the high voltage deflection portion in a definable short side of an arbitrary n x m scheme (see e.g. a cell number >15 in the 30 cell embodiment of Fig. 6 that is on a left side of the figure). 
	Regarding Claim 16, Hina teaches:
a winding connection scheme (Fig. 6) wherein a low voltage side crosses a virtual line, wherein in view of Fuhr it would have been obvious to construct an arbitrary n x m battery pack with a short zig zag side
wherein the prior art taken as a whole teaches deflection portions that are arbitrarily configurable to be either proximate or distal external terminals that can be placed at an arbitrary side
	A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Given that Itoi teaches arbitrary placement of fuses, including at middle points in the series connection(s), it would have been obvious to provide fuses at e.g. every cell interconnection, such a low voltage deflection portion is arranged proximate to a first fuse terminals in the short side direction and a high voltage deflection portion is arranged distal to a designated “second” fuse terminals in the short side direction, since arbitrary winding connection schemes would have been obvious to one of ordinary skill in the art. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 
	Regarding Claim 17, Hina teaches:
wherein a high voltage deflection portion, interpreted here to have a voltage higher than the median voltage, can extend longer in the long side direction by simply rotating the connection scheme 90° relative to the zig-zag portion of the short side, and the low voltage deflection portion extends relatively longer in the short side
	Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723